                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

Karen Michele Cook,                     )        C/A No. 6:18-cv-1551-DCC
                                        )
                            Plaintiff,  )
                                        )
v.                                      )        OPINION AND ORDER
                                        )
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
                            Defendant. )
________________________________ )

      Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the final decision of the Commissioner of Social Security (“Commissioner”) denying her

claim for Supplemental Security Income ("SSI") and Disability Insurance Benefits ("DIB").

In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.), this matter

was referred to a United States Magistrate Judge for pre-trial handling. On June 13, 2019,

Magistrate Judge Kevin F. McDonald issued a Report and Recommendation (“Report”),

recommending that the decision of the Commissioner be reversed and remanded. ECF

No. 32. On June 27, 2019, the Commissioner filed objections to the Report. ECF No.

34. For the reasons stated below, the Court adopts the Report and incorporates it herein

by reference.

      The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71. The

Court is charged with making a de novo determination of only those portions of the Report

that have been specifically objected to, and the Court may accept, reject, or modify the

Report, in whole or in part. 28 U.S.C. § 636(b)(1).

                                            1
       The role of the federal judiciary in the administrative scheme established by the

Social Security Act (“the Act”) is a limited one. Section 205(g) of the Act provides, “[t]he

findings of the Secretary as to any fact, if supported by substantial evidence, shall be

conclusive . . . .”   42 U.S.C. § 405(g).        “Substantial evidence has been defined

innumerable times as more than a scintilla, but less than preponderance.” Thomas v.

Celebreeze, 331 F.2d 541, 543 (4th Cir. 1964). This standard precludes a de novo review

of the factual circumstances that substitutes the court’s findings for those of the

Commissioner. Vitek v. Finch, 438 F.2d 1157 (4th Cir. 1971). The court must uphold the

Commissioner’s decision as long as it was supported by substantial evidence and

reached through the application of the correct legal standard. Johnson v. Barnhart, 434

F.3d 650 (4th Cir. 2005). “From this it does not follow, however, that the findings of the

administrative agency are to be mechanically accepted. The statutorily granted right of

review contemplates more than an uncritical rubber stamping of the administrative

action.” Flack v. Cohen, 413 F.2d 278, 279 (4th Cir. 1969). “[T]he courts must not

abdicate their responsibility to give careful scrutiny to the whole record to assure that

there is a sound foundation for the [Commissioner’s] findings, and that his conclusion is

rational.” Vitek, 438 F.2d at 1157–58.

                                     BACKGROUND

       Plaintiff applied for SSI and DIB on June 5, 2014, alleging that she has been

disabled since January 1, 2014.          Plaintiff's claim was denied initially and upon

reconsideration. Thereafter, Plaintiff requested a hearing before an Administrative Law

Judge ("ALJ"), which was held on March 24, 2017. The ALJ denied Plaintiff's claim in a




                                             2
decision issued July 5, 2017. The Appeals Council denied Plaintiff's request for a review,

making the determination of the ALJ the final decision of the Commissioner.

                                      DISCUSSION

              The Magistrate Judge provides a thorough recitation of the facts of this case

and the applicable legal standards in his Report, which the Court incorporates by

reference. The Magistrate Judge evaluated the merits of Plaintiff’s arguments and found

that the ALJ failed to adequately explain the decision to give mixed weight to the opinion

of Plaintiff's treating rheumatologist, Dr. Mader.    The Magistrate Judge recites the

pertinent portions of the ALJ's treatment of Dr. Mader's opinions in the Report; therefore,

the Court need not restate them here. See ECF No. 32 at 25–27. After reviewing the

ALJ's decision, the Magistrate Judge found "that the ALJ's rejection of Dr. Mader's

opinions was summary and conclusory in nature without indicating what evidence in the

record contradicted Dr. Mader's opinions."      Id. at 27.   The Commissioner objects,

contending substantial evidence supports the ALJ's evaluation of Dr. Mader's opinion.

       After reviewing the ALJ's decision, the relevant law, and the arguments of counsel,

the Court adopts the Magistrate Judge's analysis and conclusion. As the Magistrate

Judge correctly noted, the ALJ's opinion "includes no indication of the ALJ's recognition

or consideration of the factors associated with the Treating Physician Rule—beyond that

Dr. Mader is a rheumatologist who saw the plaintiff from December 2015 to September

2016 for fibromyalgia and ankylosing spondylosis." Id. The Commissioner's objection

misses the point, as the Report concludes that the ALJ committed legal error in evaluating

Dr. Mader's opinion. Because the ALJ did not evaluate the opinions of treating physicians

under the appropriate regulations and provide an explanation for the weight given to those



                                            3
opinions, it is impossible for a reviewing court to determine whether substantial evidence

supports the ALJ's determination.       Put succinctly, the ALJ provides no adequate

explanation that is grounded in the record evidence and in compliance with the applicable

regulations for failing to afford these treating providers' opinions controlling weight. For

that reason, the Court adopts the Report and incorporates it by reference herein.

                                      CONCLUSION

       For the reasons set forth above, the Court adopts the Report, reverses the decision

of the Commissioner, and remands pursuant to sentence four of 42 U.S.C. § 405(g) for

further evaluation of Plaintiff’s claim as indicated above.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
September 24, 2019
Spartanburg, South Carolina




                                              4
